780 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)UNITED STATES OF AMERICA, Plaintiff-Appellee,v.EDDIE JACKSON, Defendant-Appellant.
85-1876
United States Court of Appeals, Sixth Circuit.
11/13/85

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
This matter is before the Court on the motion of the appellee United States to dismiss interlocutory appeal.  The appellant has responded in opposition thereto.


2
The appellant (pro se) is appealing a district court order of October 9, 1985, denying his motion to dismiss the indictment on double jeopardy claims (docketed October 25, 1985).  The appellant filed a notice of appeal on October 23, 1985.


3
A pretrial order denying a motion to dismiss an indictment on double jeopardy grounds is an appealable order.  Abney v. United States, 431 U.S. 651, 659 (1977).


4
The appellant has not perfected his appeal in that he has failed to file the documents necessary for this Court to review the merits of his appeal.  Federal Rule of Appellate Procedure 3(a).


5
We note that it is claimed that there has been an order dismissing the New Mexico indictment against the appellant, CR-84-239.


6
For the foregoing reasons, it is ORDERED that the appeal be and hereby is dismissed.